Title: To George Washington from a Citizen of Georgia, 1 March 1792
From: Citizen of Georgia
To: Washington, George

 

Sir
1st March 1792.

Permit me a Member of the Community of the Free Citisens of the State of Georgia, to address you at this critical Period; The Lustre of the former Deeds executed by yr Magnanimity calls on every member of the Union to venerate and esteem you, and even to consider you as a Father to the People of the western World; but suffer me to imprecate you as a Parent fostering your dependant Children, to use your Influence to suspend the inhuman and unprofitable War heretofore carried on against the Tribes of Miami and other Indians to the Westward; as those people contend for the Gift of Nature, and yr Invasion has been justly reprobated by two Defeats remarkably signel; for God’s sake purchase the Lands from the native Proprietors, if the United States stand in need of them, as it most undoubtedly will be the cheapest Mode of acquiring them; but why so coveting as to wish for those extensive Countries at this time of Day, when our Territories are already so extensive, that we cant people them, and none but Land-jobbers can be benefitted by such unreasonable Acquisitions, while the Union is disgraced & unnecessarily impoverished.
Pray turn yr Attention to the meserable Situation of my Fellow Citisens in Georgia you’ll please recollect that in consequence of the power vested in you, a Treaty of Peace, was negotiated, by your Excellency, on the part of the United States & Colo. McGilvra on part of the savage Tribes, South & West of Georgia, which League, binding as far as writing cou’d compel, has been violated by the Savages, who have butcherd many innocent Families resting secure in consequence of the solemn Treaty engag’d in.
At this moment one third of the Militia of our State is in marching Orders, & unhappily a respectable party has been lately cut off[.] Doubtless this is sufficient cause for resentment, if not for revenge, to kindle the blaze of War. & cruel to neglect us when murderd under sanction of Treaty, while the cause to the Northward is unecessary & unjust; as the People of Miami, have ever declar’d boldly that they wou’d not treat with you, &

therefore, no violation of Compact can be charg’d against them & why shou’d they? if they think it unnecessary; doubtless they are independant People, as we are, & have a right to consult their own Interest—The People of Georgia dare not, I suppose, demand, Aid from the Union but from in their present distresd Situation, are induc’d to implore it.
Sire Many considerate People, wish, you vested with an absalute Negative in the legislature of the Unitd States; fully convinc’d that many infurnal & ridiculous Laws hither to pass’d by that Body woud have met their proper Negative well assur’d if you alone was responsable to the People for the good or ill consiquence of the Laws enacted, their welfare, wou’d be more maturely considerd. This I considr a defect in the Constitution, & you may rely on it, when a full Representation takes place agreeable to the Census, the whole System of your funding Laws, with many others, will suffer a repeal; grounding their Right of reviewing those great subjects, as being affected when the People were not duely represented.
Was the President vested with an absalute negative, this Evil need not be dreaded, but ’till that Period; ’tis impossible that Stability & Permanence can be in any measures Congress may adopt.
Pray excuse the deviation to which I have been harried on by a croud of Ideas, fearing that Congress might neglect her Citizens acting on the defensive, against savage Enemies, regardless of every Bond of Treaty; & at the same time prosecute a War equally savage against the Miami Tribe, whose crimanality consists in a determination to defend their own Territory; & have from the beginning declard they will enter into no Negotiation or Treaty with you; & pray Sir, lay your hand on your Heart, & ask the question whether this self defence to free Men, can be accounted a fault—from Venerable Sir Your great admirer & well wisher

a Citizen of Georgia

